Soates, C. J. The mayor of the city of Peoria lias no judicial power under the constitution, and can have none, as settled in The State, ex rel. City of Rockford, v. Maynard, 14 Ill. R. 420. Having no,power to enter judgment of fine, an appeal can confer no jurisdiction of the offense upon the circuit court. Ginn v. Rodgers, 4 Gil. R. 134. Where the circuit court has no original, but only appellate, jurisdiction, consent can give none ; it must be by appeal, and, to acquire it by appeal, the court below must have original jurisdiction. 4 Gil R. 134. The case of Allen v. Belcher, administrator, has no application here, for the inferior court there may not have had, but the circuit had original jurisdiction. 3 Gil. R. 596. The circuit court should have dismissed the complaint for want of jurisdiction, both in the circuit and mayor’s court. Judgment reversed.